867 P.2d 415 (1993)
116 N.M. 745
In the Matter of W. Gilbert BRYAN, an Attorney Admitted to Practice Before the Courts of the State of New Mexico.
No. 21726.
Supreme Court of New Mexico.
December 16, 1993.
*416 Virginia L. Ferrara, Chief Disciplinary Counsel, Albuquerque, for Disciplinary Bd.
David L. Norvell, Albuquerque, for respondent.

OPINION
PER CURIAM.
This matter is before the Court following disciplinary proceedings conducted pursuant to the Rules Governing Discipline, SCRA 1986, 17-101 to -316 (Repl.Pamp. 1991 & Cum.Supp. 1993), in which attorney W. Gilbert Bryan, in accordance with an agreement for discipline by consent, admitted to various violations of the Rules of Professional Conduct, SCRA 1986, 16-101 to -805 (Repl. Pamp. & Cum.Supp. 1993). Pursuant to Rule 17-211(B)(1)(a), we adopt the disciplinary board's recommendation that the conditional agreement and consent to discipline be accepted and that Bryan be suspended from the practice of law pursuant to Rule 17-206(A)(2).
On May 13, 1992, Bryan was convicted by way of a guilty plea in the United States District Court for the District of New Mexico of the crime of failure to file income tax returns, a misdemeanor offense in violation of 26 U.S.C. Section 7203. A judgment was entered on July 10, 1992, at which time Bryan ceased his practice of law.
Formal disciplinary proceedings were initiated by the filing of formal charges against Bryan, alleging (on the basis of his criminal conviction) violations of Rules 16-804(B) and (H) of the Rules of Professional Conduct. In the agreement not to contest and consent to discipline filed on June 28, 1993, Bryan agreed that his conduct violated Rules 16-804(B) and (H), and that the sanction of suspension was appropriate under the circumstances.
IT IS THEREFORE ORDERED that W. Gilbert Bryan be and hereby is suspended from the practice of law pursuant to SCRA 1986, 17-206(A)(2).
IT IS FURTHER ORDERED that Bryan will be automatically reinstated to practice pursuant to SCRA 1986, 17-214(B)(1), upon a showing that he has been fully released from probation as having successfully fulfilled all requirements in connection with the sentence imposed upon him as the result of his conviction and that he has taken and passed the Multistate Professional Responsibility Examination.
IT IS FURTHER ORDERED that this opinion be published in the State Bar of New Mexico Bar Bulletin and the New Mexico Reports.
Costs in the amount of $15.00 were incurred in this action and have been paid by Bryan.
IT IS SO ORDERED.